EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 is amended to recite:

A lead-acid battery comprising:
a container having an opening on one side in a first direction and formed with a housing chamber communicating with the opening;
a positive electrode and a negative electrode housed in the housing chamber of the container, and
a lid disposed so as to close the opening of the container [[and]]that has an upper-lid body and a discharge port formed on an outer surface of the lid, wherein
a communication chamber defined  lid, a facing wall on the upper-lid body that faces the partition wall in the first direction, and a sidewall that connects the partition wall and the facing wall,
an exhaust hole with tubular part communicating with the housing chamber is formed in the partition wall, the tubular part extending into the communication chamber,
a vent hole communicating with an exhaust flow passage that communicates with the discharge port of the lid is formed in the sidewall,
the communication chamber is provided with an inner wall protrudes from the facing wall within the sidewall toward the exhaust hole disposed so as to [[face]]surround the  tubular part,
a first distance between the inner wall and the vent hole in the sidewall is shorter than a second distance between the inner wall and the tubular part, and
a tip of the inner wall is formed below the vent hole in a direction opposite to the first direction.

Claim 2 is amended to recite:
	The lead-acid battery according to claim 1, wherein the inner wall is an exhaust tubular wall of a tubular shape

Claim 3 is amended to recite:
	The lead-acid battery according to claim 2, wherein
	a reflux [[is ]]hole is located on the partition wall below the exhaust hole in the direction opposite to the first direction and communicating with the housing chamber, and
	the vent hole is formed at a position closer to the tubular part 

The following is an examiner’s statement of reasons for allowance: The amendment to the title and abstract obviate the objections to each. The objections to the Drawings have been withdrawn in the context of the Remarks and the amendment above. The USC 112 rejections have been obviated by the amendment filed on 3/4/22 and above. No art rejections are outstanding. The amendment above clarifies the configuration of the device by more clearly defining the communication chamber (520) and that the exhaust hole (328) is connected to a tubular part (332). Figure 7 best depicts the substance of the claims. The prior art of record fails to disclose a configuration where when the lid (14) of the battery container is attached to the housing chamber (16), the inner wall (432) surrounds the tubular part such that the tip (432A) of the inner wall is formed below the vent hole (321) in a direction opposite to the first direction (Z). Figure 8 depicts first distance (L1) and second distance (L2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725